ACCEPTED
                                                                            03-17-00705-CV
                                                                                  21331200
                                                                  THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                         12/15/2017 3:56 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                         No. 03-17-00705-CV
__________________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS             AUSTIN, TEXAS
               FOR THE THIRD DISTRICT OF TEXAS12/15/2017 3:56:18 PM
                              AUSTIN                   JEFFREY D. KYLE
                                                            Clerk
__________________________________________________________________

    IN RE UNITED PARCEL SERVICE, INC. AND MATTHEW ZANER

                                         Relators.
__________________________________________________________________

      MOTION TO DISMISS PETITION FOR WRIT OF MANDAMUS

__________________________________________________________________

                                             James M. “Jamie” Parker, Jr.
                                                 State Bar No. 15488710
                                                        Larry D. Warren
                                                 State Bar No. 20888450
                                                    Whitney Broadwater
                                                 State Bar No. 24082733

                                NAMAN HOWELL, SMITH & LEE, PLLC
                                         10001 Reunion Place, Ste. 600
                                                 San Antonio, TX 78216
                                                      Tel: 210-731-6364
                                                Facsimile: 210-785-2964
                                      Email: jparker@namanhowell.com

                                          COUNSEL FOR RELATORS




Doc# 64R2995.DOCX
      COMES NOW RELATORS, UNITED PARCEL SERVICE, INC AND

MATTHEW ZANER, and file this Motion to Dismiss and would show unto the

Court as follows:

                                         I.

      On December 15, 2017, the trial court signed its order on the motion for

reconsideration/clarification previously filed by Relators. Between the signing of

the order and the Rule 11 agreement between the parties relating to the scope of

discovery, the issues raised as a part of the mandamus petition have become moot.

Relators therefore request that the Court dismiss this mandamus petition.

      WHEREFORE, PREMISES CONSIDERED, Relators request that the Court

dismiss the petition for mandamus, and for such other relief to which Relators may

be entitled.

                                      Respectfully submitted,

                                By:   /s/ James M. Parker, Jr.
                                      James M. “Jamie” Parker, Jr.
                                      State Bar No. 15488710
                                      Whitney Broadwater
                                      State Bar No. 24082733
                                      NAMAN HOWELL SMITH & LEE PLLC
                                      10001 Reunion Place, Suite 600
                                      San Antonio, Texas 78216
                                      Telephone: (210) 731-6350
                                      Facsimile: (210) 785-2950
                                      jparker@namanhowell.com
                                      wbroadwater@namanhowell.com
                                      ATTORNEYS FOR RELATORS


Doc# 64R2995.DOCX
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been sent on the 15th day of December, 2017 to the following, as shown below:


      S. A. Hayden Briggle               Via E-Service and Email
      State Bar No. 24059487
      Parker P. Polan
      State Bar No. 24060432
      BRIGGLE & POLAN, PLLC
      812 San Antonio Street, Suite 310
      Austin, Texas 78701
      Phone: (512) 472-1926
      Fax: (512) 472-1174
      hayden@brigglepolan.com
      parker@brigglepolan.com
      Attorneys for Real Parties in Interest,
      Robert Strickland and Lisa Strickland

      The Honorable Eric Sheppard           Via CMRRR
      County Court at Law No. 2
      Travis County Courthouse
      100 Guadalupe, Room 211
      Austin, Texas 78701
      Telephone: (512) 854-9242
      Facsimile: (512) 854-4724
      Respondent

                                                   _/s/ James M. Parker, Jr.____
                                                   James M. “Jamie” Parker, Jr.




Doc# 64R2995.DOCX